


To: Unicredit Bank AG Milan Branch (the "Agent")
From: Indesit Company S.p.A. (on behalf of each of the Borrowers and the
Guarantor)


26 November, 2012


Dear Sirs,


EURO 400,000,000 facility agreement dated 29 July 2011 ("Facility Agreement")
between, inter alia, Unicredit Bank AG Milan Branch as agent and Indesit Company
S.p.A. as borrower and guarantor.


Terms defined in the Revolving Loan Facility Agreement shall have the same
meaning in this letter


Further to our recent correspondence, we hereby confirm our agreement with
respect to the following amendments to be made to the Facility Agreement for the
purposes of correcting a manifest error:


Schedule 13 ( Existing Indebtedness ) of the Facility Agreement shall be deleted
and replaced in its entirety with Schedule 1 to this Letter.


All other clauses and conditions of the Facility Agreement remain unchanged.


This letter is a Finance Document for the purposes of the Facility Agreement and
shall be governed by and construed in accordance with English law.


Delivery of an executed signature page to this letter by facsimile will be as
effective as delivery of a manual executed signature page.


Please confirm your agreement to the foregoing by signing and then returning an
original (or facsimile) of this letter to us.


Yours faithfully
/s/ Alessandro D’Aniello
For and on behalf of


Indesit Company S.p.A. (on behalf of each of the Borrowers and the Guarantor)


By: Alessandro D’Aniello                     For Acceptance
UniCredit Bank AF, Milan Branch
/s/ Stefano Petrelli, Marcello Baschier


lndesit Company S.pA
Viale Aristide Merloni, 47 | 60044 Fabriano (AN) -
Italia Telephone (+39) 0732 6611 |
indesitcompany.com






--------------------------------------------------------------------------------




 
 
 
Schedule 1
Existing Indebtedness
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Subsidiaries (other than the Borrowers)
 
 
 
 
 
 
 
 
 
 
 
 
Indesit Company
International
Business SA
Indesit Company
Beyaz Esya Sanayl
ve Ticaret A.S.
Indesit Ukraine
LLC
 
Indesit
Company SpA
Indesit
Company
Luxembourg
SA
Indesit Company France Sas
 
Group
 
As of June 30, 2011
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Financial Indebtedness
 
 
 
-1.8
-0.3
-0.3
 
-207.4
-222.3
-0.2
 
-432.3
 
a)
Moneys borrowed
 
 
-1.8
-0.3
 
 
-207.4
 
 
 
-209.5
 
b)
The deferred purchase price
 
 
 
 
 
 
 
 
 
 
 
 
c)
Any amount raised by acceptance under credit facility
 
 
 
 
 
 
 
 
 
 
 
 
d)
Any amount raised pursuant to any note purchase facility or bonds…
 
 
 
 
 
 
 
-222.3
 
 
-222.3
 
e)
The amount of any liability in respect of any lease
 
 
 
 
-0.3
 
 
 
-0.2
 
-0.5
 
f)
Receivable sold or discounted…
 
 
 
 
 
 
 
 
 
 
 
 
g)
Any derivative instrument…
 
 
 
 
 
 
 
 
 
 
 
 
h)
The net present value of the purchase price of property
 
 
 
 
 
 
 
 
 
 
 
 
I)
Amounts drawn down under letters of credit or instruments…
 
 
 
 
 
 
 
 
 
 
 
 
j)
Amount raised by the issue of redeemable shares
 
 
 
 
 
 
 
 
 
 
 
 
k)
(without double counting) the amount of any liability…
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





